PELHAM, P. J.
The indictment charges burglary in the form prescribed in the Code and is sufficient. The place burglarized is described as a building in which goods or merchandise of value, to wit, dynamite, a-thing of value, were kept for use, sale, or deposit; and the dynamite, the thing alleged to have been stolen, being sufficiently described and its value alleged, the indictment was not bad for the reasons pointed out in the demurrer interposed to it.
The witness Morrison clearly showed that he was testifying from his own independent recollection as to the number of cases of dynamite missing from the magazine building on the morning of December 31, 1912 (the next morning after the burglary of the night before), and the court properly overruled the defendant’s motion to exclude this testimony from the jury.
The evidence was ample to show a commission of the offense charged, and the defendant’s guilty participation, and the court properly overruled the defendant’s motion to exclude the evidence and withdraw the case from the jury. It follows that there was no error in refusing the general charge requested in behalf of the defendant.
Affirmed.